Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 6th day
of March, 2015 (the “Effective Date”) by and between Lilis Energy, Inc. (the
“Company”), and Kevin Nanke (“Executive”). Executive and the Company are
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

 

1.       Employment. The Parties agree that Executive’s employment with the
Company is subject to the terms and conditions set forth herein.

 

2.       Employment At-Will. The Parties understand and agree that Executive is
an employee at-will, and that Executive may resign, or the Company may terminate
Executive’s employment, at any time, for any or for no reason, with or without
cause or warning.

 

3.       Position. Executive shall be employed as and hold the title of
Executive Vice President and Chief Financial Officer of the Company, with such
duties and responsibilities that are customary in that position for public
companies.

 

4.       Scope of Services. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all (80% - 90%) of
Executive’s business time, energy and best efforts to carry out his
responsibilities with respect to the business and affairs of the Company and its
affiliates; provided, however, that the Company acknowledges and agrees that
Executive may devote a portion of Executive’s business time, energy and best
efforts to the business activities set forth on Schedule A hereto to the extent
that such efforts do not conflict with or compromise Executive’s efforts on
behalf of the Company in any material respect. In addition, the Parties
acknowledge and agree that Executive may (a) engage in and manage Executive’s
passive personal investments, (b) engage in charitable and civic activities, and
(c) engage in such other activities that the Company and Executive mutually
agree to; provided, however, that such activities shall be permitted so long as
such activities do not conflict with the business and affairs of the Company or
interfere with the performance of Executive’s duties hereunder.

 

5.       Salary, Compensation, and Benefits.

 

5.1       Base Salary. During Executive’s employment, the Company agrees to pay,
and Executive agrees to accept, as Executive’s salary for all services to be
rendered by Executive hereunder, a salary at an annual rate of Two Hundred Forty
Thousand Dollars ($240,000) (the “Base Salary”), payable in installments
pursuant to the Company’s standard payroll practices and policies. The Base
Salary may be subject to annual increases in the sole discretion of the Company.

 



 

 

 

5.2       Stock Grant and Signing Bonus. As of the Effective Date, Executive
shall be granted 100,000 shares of the Company's common stock (the “Stock
Bonus”) pursuant to the Company's 2012 Equity Incentive Plan (the “Plan”).
Executive shall also be paid a cash signing bonus of $100,000.

 

5.3       Option Bonus. Subject to the conditions and performance goals set
forth below, the Company hereby grants, pursuant to the Plan, to the Executive
on the Effective Date an incentive stock option to purchase up to 750,000 shares
of the common stock of the Company at a strike price equal to the closing share
price for the Company's common stock as reported on the national exchange on
which the Company's share price is reported at the close of trading on the
Effective Date, which shall become exercisable as follows: (a) executive’s
option to purchase up to 250,000 shares of Company common stock shall vest and
become exercisable upon the first anniversary of the Effective Date; (b)
Executive's option to purchase up to 250,000 shares of Company common stock
shall vest and become exercisable upon the second anniversary of the Effective
Date, and (c) Executive’s option to purchase up to 250,000 shares of Company
common stock shall vest and become exercisable upon the third anniversary of the
Effective Date.

 

5.4       Cash Incentive Bonus. Executive shall receive a lump-sum cash payment
if and to the extent that during the period between the Effective Date and the
one-year anniversary of the Effective Date (the “Measurement Period”), the
following conditions are satisfied (the “Incentive Bonus”), to be paid within 30
days after achievement of such condition:

 

(a)       Executive will be granted a cash bonus equal to 50% of his Base Salary
payable to the Executive in the event that, within the Measurement Period, the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 500 BOE per day.

 

(b)       Without duplication of the amount described in the preceding clause
(a), Executive will be granted a cash bonus equal to 100% of his Base Salary
payable to the Executive in the event that, within the Measurement Period, the
Company has determined that its annualized gross production average for a
consecutive 90-day period is equal to or exceeds 1,250 BOE per day.

 

(c)       Without duplication of the amounts described in the preceding clauses
(a) and (b), Executive will be granted a cash bonus equal to 200% of his Base
Salary payable to the Executive in the event that, within the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 2,500 BOE per day.

 

(d)       Without duplication of the amounts described in the preceding clauses
(a), (b) and (c), Executive will be granted a cash bonus equal to 300% of his
Base Salary payable to the Executive in the event that, within the Measurement
Period, the Company has determined that its annualized gross production average
for a consecutive 90-day period is equal to or exceeds 3,750 BOE per day.

 



2

 

 

(e)       Without duplication of the amounts described in the preceding clauses
(a), (b), (c) and (d), Executive will be granted a cash bonus equal to 400% of
his Base Salary payable to the Executive in the event that, within the
Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 5,000
BOE per day.

 

(f)       Without duplication of the amounts described in the preceding clauses
(a), (b), (c), (d) and (e), Executive will be granted a cash bonus equal to 500%
of his Base Salary payable to the Executive in the event that, within the
Measurement Period, the Company has determined that its annualized gross
production average for a consecutive 90-day period is equal to or exceeds 6,250
BOE per day.

 

5.5       Performance Bonus. Executive will be granted a cash bonus equal to
$100,000 when the Company succeeds in timely filing all of its current,
quarterly and annual reports under the U.S. Securities Exchange Act of 1934 for
a period of 12 successive calendar months.

 

5.6       Welfare and Benefit Plans. During Executive’s employment,
(A) Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company; and
(B) Executive and/or Executive’s family, as the case may be, shall be eligible
to participate in, and shall receive all benefits under, all welfare benefit
plans, practices, policies and programs provided by the Company (including, to
the extent provided, without limitation, medical, prescription, dental, vision,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs) (all such
plans collectively, the “Plans”). Except as provided herein, the Company shall
not be required to establish or continue the Plans or take any action to cause
Executive to be eligible for any Plans on a basis more favorable than that
applicable to all its executive-level employees generally. The Company reserves
the right to modify or discontinue the Plans in the Company’s sole discretion.

 

5.7       Reimbursement. The Company shall reimburse Executive (or, in the
Company’s sole discretion, shall pay directly), upon presentation of vouchers
and other supporting documentation as the Company may reasonably require, for
reasonable out-of-pocket expenses incurred by Executive relating to the business
or affairs of the Company or the performance of Executive’s duties hereunder,
including, without limitation, reasonable expenses with respect to mileage,
entertainment, travel and similar items, dues for membership in professional
organizations, and similar professional development expenses, provided that the
incurring of such expenses shall have been approved in accordance with the
Company’s regular reimbursement procedures and practices in effect from time to
time.

 



3

 

 

5.8       Payment of Legal Fees. The Company shall reimburse Executive for up to
$5,000 in legal fees and expenses that Executive incurs during calendar year
2015 in connection with negotiating and entering into this Agreement and any
related agreements, which reimbursement shall be made within ten (10) business
days of Executive’s submission of such supporting documentation related to such
fees and expenses as may be required under the Company’s expense reimbursement
policy.

 

5.9       Vacation. In addition to statutory holidays, Executive shall be
entitled to no less than four (4) weeks paid vacation each calendar year during
Executive’s employment. Vacation shall accrue pursuant to the Company’s vacation
accrual policy applicable to all employees of the Company.

 

5.10     Withholding. The Company may withhold from Executive’s compensation all
applicable amounts required by law.

 

5.11     Reservation of Rights. The Company reserves the right to modify,
suspend or discontinue any and all of the employee benefit plans, practices,
policies and programs referenced in Sections 5.6 through 5.9 above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.

 

6.       Payments Upon Termination of Employment.

 

6.1       Accrued but Unpaid Salary and Bonus. In the event Executive’s
employment with the Company terminates for any reason, the Company shall pay to
Executive (or, in the event of Executive’s death, to Executive’s estate or named
beneficiary) (a) any Base Salary, vacation pay, expense reimbursements, and
benefits that are accrued but unpaid as of the date of termination and (b) any
earned but unpaid bonus for any prior or current year.

 

6.2       Severance.

 

(a)       Upon termination of Executive’s employment with the Company by the
Company without Cause (as defined below) or upon Executive’s resignation from
employment for Good Reason (as defined below), in either case absent a Change in
Control (as defined below), in each case contingent upon Executive’s execution,
non-revocation, and delivery of a Confidential Severance and Release Agreement
in a form substantially similar to Schedule B of this Agreement (the “Release
Agreement”), Executive shall be entitled to the following: (i) a lump sum
severance payment in an amount equal to six (6) months of the Base Salary in
effect immediately prior to Executive’s last date of employment, less applicable
withholdings and deductions; (ii) immediate and full vesting of and lifting of
restrictions on any unvested shares included in the Plan, and (iii) a pro rata
portion of the $100,000 cash bonus referenced in Section 5.5 above, adjusted for
the number of days of service of the applicable 12 month period in which the
termination occurs.

 



4

 

 

(b)       Upon termination of Executive’s employment with the Company by the
Company without Cause or upon Executive’s resignation from employment for Good
Reason, in either case within one year of a Change in Control, in each case
contingent upon Executive’s execution, non-revocation, and delivery of the
Release Agreement, Executive shall be entitled to the following: (i) a lump sum
severance payment in an amount equal to twenty four (24) months of the Base
Salary in effect immediately prior to Executive’s last date of employment, less
applicable withholdings and deductions; (ii) immediate and full vesting of and
lifting of restrictions on any unvested shares included in the Plan, and (iii) a
pro rata portion of the $100,000 cash bonus referenced in Section 5.5 above,
adjusted for the number of days of service of the applicable 12 month period in
which the termination occurs.

 

(c)       The Company’s obligations under this Section 6.2 are subject to the
requirements and time periods set forth in this Section 6.2 and in the Release
Agreement. Prior to receiving the payments described in this Section 6.2,
Executive shall execute the Release Agreement in substantially the form attached
hereto as Schedule B on or before the date seventy-five (75) days after the last
day of Executive’s employment. If Executive fails to timely execute and remit
the Release Agreement in substantially the form attached hereto as Schedule B,
Executive waives any right to the payments provided under this Section 6.2. The
Company will have no further obligations to Executive under this Agreement or
otherwise after making payments pursuant to this Section 6.2. Payments under
this Section 6.2 shall be made within fifteen (15) days of Executive’s execution
and delivery of the Release Agreement, provided that Executive does not revoke
the Release Agreement.

 

(d)       Executive agrees that payments made pursuant to this Section 6.2 shall
constitute the exclusive and sole remedy for any termination of Executive’s
employment, and Executive covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment. The
foregoing shall not limit any of Executive’s rights with regard to any rights to
indemnification, advancement or payment of legal fees and costs, and coverage
under directors and officers liability insurance.

 



5

 

 

(e)       During the eighteen-month period following the date of the termination
of Executive’s employment, the Company shall allow Executive and his eligible
dependents to continue to be covered by all medical, vision and dental benefit
plans maintained by the Company under which Executive was covered immediately
prior to the date of Executive’s termination of employment at the same active
employee premium cost as a similarly situated active employee; provided,
however, that in the event that Executive’s employment is terminated without
Cause or as the result of a Change in Control, the Company shall pay all such
expenses on behalf of the Executive and his eligible dependents during the
entire eighteen-month period following the date of the termination of
Executive’s employment.

 

(f)       Anything in this Agreement to the contrary notwithstanding, the
Company shall have the right to terminate all payments and benefits owing to
Executive pursuant to this Section 6.2 upon the Company’s discovery of any
material breach by Executive of Executive’s obligations under the Release
Agreement or Sections 8 or 9 of this Agreement.

 

7.       Definitions. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning hereby assigned to them as follows:

 

7.1       “Cause” shall mean the Executive’s: (i) dishonesty (including, but not
limited to, theft or embezzlement of Company funds or assets); (ii) conviction
of, or guilty plea or no contest plea, to a felony charge or any misdemeanor
involving moral turpitude; (iii) noncompliance in any material respect with any
laws or regulations, foreign or domestic, affecting the operation of the
Company’s business; (iv) material violation of any lawful express direction or
any rule, regulation or policy established by the Company that is consistent
with the terms of this Agreement; (v) material breach of this Agreement or any
other agreement with the Company or breach of the Executive’s fiduciary duties
to the Company; (vi) incompetence, negligence, or misconduct in the performance
of the Executive’s duties; (vii) repeated and consistent failure to be present
at work during normal business hours except during vacation periods or absences
due to temporary illness; (viii) abuse of alcohol or drugs which interferes with
the Executive’s performance of his duties; or (ix) any conduct by Executive that
may have a material adverse effect to the Company’s business or reputation.

 

7.2       “Change in Control” shall mean (i) one person (or more than one person
acting as a group) acquires ownership of stock of the Company that, together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Company;
provided that, a Change in Control shall not occur if any person (or more than
one person acting as a group) owns more than 50% of the total fair market value
or total voting power of the Company’s stock and acquires additional stock; (ii)
one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of the Company; (iii) a majority of the members
of the Board are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of appointment or election; or (iv) the sale of all or substantially all of
the Company’s assets. Notwithstanding the foregoing, a Change in Control shall
not occur unless such transaction constitutes a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the Company’s assets under Section 409A of
the Internal Revenue Code.

 



6

 

 

7.3       “Good Reason” shall mean, in the context of a resignation by
Executive, a resignation that occurs within thirty (30) days following (i) a
material diminution of Executive’s duties, excluding inadvertent or isolated
actions not taken in bad faith and promptly remedied after written notice
thereof, (ii) any material reduction in Executive’s Base Salary or nonpayment of
Executive’s Base Salary, (iii) any material breach of this Agreement by the
Company, or (iv) a material violation by the Company of the antifraud provisions
of the Federal securities laws that is not caused by Executive, as finally
determined by a court or other governmental body, provided that in the case of
(iii) above, Good Reason shall only exist where Executive has provided the
Company with written notice of the breach and, if the breach is reasonably
capable of being cured within a period of fifteen (15) business days, the
Company has failed to cure within fifteen (15) business days.

 

8.       Non-Competition; Non-Solicitation; Anti-Raiding.

 

8.1       Executive hereby covenants and agrees that during the period of
Executive’s employment by the Company, and for a period of one (1) year
following the termination of such employment, regardless of the reason for
termination, Executive will not, without the prior written consent of the Board,
accept a position to perform duties similar to those performed by Executive
while at the Company, directly or indirectly (whether as proprietor,
stockholder, director, partner, employee, agent, independent contractor,
consultant, trustee, or in any other capacity), with respect to any property,
drilling program, oil or gas leasehold, project or field, in which the Company
participates, or has any investment or other business interest in, within five
(5) miles of the boundary of any existing Company leasehold in the United States
in which the Company has conducted business at any time within the two-year
period immediately preceding the termination of Executive’s employment (a
“Competing Enterprise”); provided, however, Executive shall not be deemed to be
participating or engaging in a Competing Enterprise solely by virtue of his
ownership of not more than one percent (1%) of any class of stock or other
securities which are publicly traded on a national securities exchange or in a
recognized over-the-counter market.

 

8.2       Executive may not avoid the purpose and intent of Section 8.1 by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications or other similar methods.

 



7

 

 

9.       Confidential Information.

 

9.1       For the purposes of this Agreement, “Confidential Information” means
all proprietary information, data, knowledge, and know-how relating, directly or
indirectly, to the Company and its business, including, without limitation:
(i) business plans and strategies, prospect information, financial information,
investment plans, marketing plans and strategies, and/or financial plans and
strategies; (ii) confidential personnel or human resources data; (iii) all of
the Company’s technical and business information, whether patentable or not,
which is of a confidential, trade secret or proprietary character; (iv) the
identity of customers; (v) existing or prospective oil or gas properties,
investors, participation agreements, working, royalty or other interests;
contract terms; (vi) bidding information and strategies; pricing methods or
information; (vii) computer software; computer software methods and
documentation; (viii) hardware; (ix) the Company’s methods of operation; (x) the
procedures, forms and techniques used in servicing accounts or properties; (xi)
seismic, geophysical, petrophysical, or geological data; (xii) well logs and
other well data; and (xiii) any other documents, information or data that the
Company requires to be maintained in confidence for the Company’s business
success or that constitutes material non-public information under the U.S.
securities laws. The list set forth above is not intended by the Company to be a
comprehensive list of Confidential Information. All Confidential Information
shall be treated as Confidential Information regardless of whether it pertains
to the Company or its customers and regardless of whether it is stamped as
“confidential.”

 

9.2       Executive acknowledges that the success of the Company depends in
large part on the protection of the Confidential Information. Executive further
acknowledges that in the course of Executive’s employment with the Company,
Executive will become familiar with the Company’s Confidential Information.
Executive recognizes and acknowledges that the Confidential Information is a
valuable, special and unique asset of the Company’s business, access to and
knowledge of which are essential to the performance of Executive's duties
hereunder. Executive acknowledges that use or disclosure of the Confidential
Information outside the performance of Executive’s job duties for the Company
would cause harm and/or damage to the Company.

 

9.3       Both during or after the term of Executive’s employment by the
Company, Executive agrees that Executive will not, except in the ordinary course
of Executive’s employment with the Company, disclose any Confidential
Information to any person, firm, business, company, corporation, association, or
any other entity for any reason or purpose whatsoever. Executive also agrees
that Executive will not make use of any Confidential Information for Executive’s
own purposes or for the benefit of any person, firm, business, company,
corporation, or any other entity (except the Company) under any circumstances
during or after the term of Executive’s employment. Executive shall consider and
treat as confidential all Confidential Information in any way relating to the
Company’s business and affairs, whether created by Executive or otherwise coming
into Executive's possession before, during, or after the termination of
Executive’s employment. Executive shall secure and protect the Confidential
Information in a manner designed to prevent all access and uses thereof contrary
to the terms of this Agreement. Executive further agrees that Executive shall
use Executive’s best efforts to assist the Company in identifying and preventing
any use or disclosure of the Confidential Information contrary to this
Agreement.

 



8

 

 

9.4       Executive represents and warrants that, upon separation of employment,
and without any request by the Company, Executive will return to Company any and
all property, documents, and files (including all recorded media, such as
papers, computer disks or other data storage devices, copies, photographs, maps,
transparencies, and microfiche) that contain Confidential Information or relate
in any way to Company or its business. Executive agrees, to the extent Executive
possesses any files, data, or information relating in any way to Company or its
business on any personal computer, Executive will delete those files, data, or
information (and will retain no copies in any form). Executive also will return
any Company tools, equipment, calling cards, credit cards, access cards or keys,
any keys to any filing cabinets and/or vehicles, and all other Company property
in any form prior to the last date of employment.

 

10.     Equitable Remedies. The services to be rendered by Executive and the
Confidential Information entrusted to Executive as a result of Executive’s
employment by the Company are of a unique and special character, and,
notwithstanding any other provision in this Agreement, any breach by Executive
of this Agreement, including a breach of Sections 8 and 9 (including any
subsection), will cause the Company immediate and irreparable injury and damage,
for which monetary relief would be inadequate or difficult to quantify. The
Company will be entitled to, in addition to all other remedies available to it,
injunctive relief, specific performance, or any other equitable relief to
prevent a breach and to secure the enforcement of the provisions of this
Agreement. It is hereby further agreed that the provisions of Sections 8 and 9
are separate from and independent of the remainder of this Agreement and that
these provisions are specifically enforceable by the Company notwithstanding any
claim made by Executive against the Company. Injunctive relief may be granted
immediately upon the commencement of any such action, and the Company need not
post a bond to obtain temporary or permanent injunctive relief.

 

11.     Business Opportunities. Executive shall promptly disclose to the Company
all business ideas, prospects, proposals, and other opportunities pertaining to
any aspect of the Company’s business that are originated by any third parties
and brought to the attention of Executive during the term of Executive’s
employment by the Company.

 

12.     Representations and Warranties. Executive hereby represents and warrants
to the Company as follows:

 

12.1     Executive acknowledges the success of the Company’s business depends in
large part on the protection of the Confidential Information and trade secrets.
Executive acknowledges Executive’s access to the Confidential Information,
coupled with the personal relationships and goodwill between the Company and its
customers, would enable Executive to compete unfairly against the Company;

 

12.2     Executive has full power, authority, and capacity to enter into this
Agreement and to perform his obligations hereunder. This Agreement has been
voluntarily executed by Executive and constitutes a valid and binding agreement
of Executive;

 

12.3     Executive has read this Agreement and has had the opportunity to have
this Agreement reviewed by Executive’s legal counsel;

 



9

 

 

12.4     Given the nature of the business in which the Company is engaged, the
restrictions in Sections 8 and 9 above, including their geographic scope and
duration, are reasonable and necessary to protect the legitimate interests of
the Company;

 

12.5     Executive acknowledges and agrees that Executive’s continued employment
with the Company is sufficient consideration for this Agreement;

 

12.6     Executive is among the Company’s executive personnel, management
personnel, or officers and employees who constitute professional staff to
executive and management personnel. Moreover, Executive acknowledges this
Agreement is intended to protect the Company’s trade secrets and Confidential
Information;

 

12.7     To the best of Executive’s knowledge, Executive’s employment with the
Company will not (1) conflict with or result in a breach of any of the
provisions of, (2) constitute a default under, (3) result in the violation of,
(4) give any third party the right to terminate or to accelerate any obligation
under, or (5) require any authorization, consent, approval, execution, or other
action by or notice to any court or other governmental body under the provisions
of any other agreement or instrument to which Executive is a party;

 

12.8     Executive has not previously and will not in the future disclose to the
Company any proprietary information, trade secrets, or other confidential
information belonging to any previous employer; and

 

12.9     Executive will notify business partners and future employers of
Executive’s obligations under this Agreement.

 

13.     Waivers and Amendments. The respective rights and obligations of the
Company and Executive under this Agreement may be waived (either generally or in
a particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and Executive. The
waiver by either Party of a breach of any provision of this Agreement by the
other Party shall not operate or be construed as a waiver of any subsequent
breach by such other Party. The failure of either Party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of such Party’s rights hereunder.

 

14.     Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon and assignable to, successors of the Company by way of
merger, consolidation or sale. Executive may not assign or delegate to any third
person Executive’s obligations under this Agreement. The rights and benefits of
Executive under this Agreement are personal to him (or, in the event of
Executive’s death or disability, Executive’s personal representative, heirs, or
beneficiaries), and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.

 



10

 

 

15.     Entire Agreement. This Agreement, including Schedules A and B,
constitutes the full and entire understanding and agreement of the Parties with
regard to the subjects hereof and supersedes in its entirety all other or prior
or contemporaneous agreements, whether oral or written, with respect thereto.

 

16.     Notices. Any notices, consents, or other communications required to be
sent or given hereunder by either of the Parties shall in every case be in
writing and shall be deemed properly served if (a) delivered personally, (b)
sent by registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (c) delivered by a nationally recognized
overnight courier service to the Parties at the addresses set forth below:

 



  If to the Company: Lilis Energy, Inc.     Attention: Chief Executive Officer  
  216 16th Street, Suite 1350     Denver, CO 80202         If to Executive:
Kevin K. Nanke     2440 Ranch Reserve Ridge     Westminster, CO 80234     or to
the current address listed in the Company’s records.

 

17.     Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions. Venue and jurisdiction will be in the
Colorado state or federal courts. In addition to any other relief that may be
granted by such courts, the prevailing Party in any litigation arising from this
Agreement shall be entitled to an award of reasonable attorneys’ fees and
expenses incurred in connection therewith.

 

18.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

19.     Section 409A.

 

19.1    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and shall be construed
accordingly. It is the intention of the Parties that payments or benefits
payable under this Agreement shall not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed; provided, however, in no event shall the Company be
liable to Executive for any taxes, interest, or penalties due as a result of the
application of Section 409A to any payments or benefits provided hereunder.

 

19.2     Each payment provided for in this Agreement shall, to the extent
permissible under Section 409A, be deemed a separate payment for purposes of
Section 409A.

 



11

 

 

19.3     Payments or benefits pursuant to this Agreement shall be treated as
exempt from Section 409A to the maximum extent possible under Treasury
Regulation Section 1.409A-1(b)(9)(v), and/or under any other exemption that may
be applicable, and this Agreement shall be construed accordingly.

 

19.4    All taxable expenses or other reimbursements or in-kind benefits under
this Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee. Any
such taxable reimbursement or any taxable in-kind benefits provided in one
calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other taxable year.

 

19.5     Executive shall have no right to designate the date of any payment
hereunder.

 

19.6    The definition of Good Reason is intended to constitute “good reason” as
such term is used in Treas. Reg. §1.409A-1(n)(2) and shall be interpreted and
construed accordingly, and to the maximum extent permitted by Section 409A and
guidance thereunder, a termination for Good Reason shall be an “involuntary
separation from service” as such term is used in Treas. Reg. §1.409A-1(n). For
purposes of Section 6 of this Agreement, “termination” (or any similar term)
when used in reference to Executive’s employment shall mean “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder, and Executive
shall be considered to have terminated employment with the Company when, and
only when, Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.

 

19.7     Notwithstanding any other provision of this Agreement to the contrary,
if (1) on the date of Executive’s separation from service (as such term is used
or defined in Code Section 409A(a)(2)(A)(i), Treasury Regulation Section
1.409A-1(h), or any successor law or regulation), any of the Company’s equity is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) and (2) as a result of such
separation from service, the Executive would receive any payment that, absent
the application of this sentence, would be subject to interest and additional
tax imposed pursuant to Code Section 409A as a result of the application of Code
Section 409A(2)(B)(i), then, to the extent necessary to avoid the imposition of
such interest and additional tax, such payment shall be deferred until the
earlier of (i) 6 months after the Executive’s separation from service, (ii) the
Executive’s death, (iii) or such earlier time as may be permitted under Code
Section 409A.

 

20.     Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 

20.1     In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited or revised by a court of competent jurisdiction
so as to give effect to the provision to the fullest extent permitted by
applicable law. If any of the covenants in Section 8 are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time, and geographic area, and in
such lesser scope, time, and geographic area, will be effective, binding and
enforceable against Employee to the greatest extent possible.

 



12

 

 

20.2     The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

20.3     The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

 

20.4     This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.

 

20.5     Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by facsimile or electronic transmission
shall be deemed to constitute signed original counterparts hereof and shall bind
the Parties signing and delivering in such manner.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above specified.

 



COMPANY:   EXECUTIVE:         Lilis Energy, Inc.             By: /s/ Abraham
Mirman   /s/ Kevin Nanke Name: Abraham Mirman   Kevin Nanke Title: Chief
Executive Officer    

 



13

 

 

Schedule A

 

Permitted Business Activities

 

1.Activities in the State of Iowa related to business consulting services, real
estate and/or the restaurant business, or businesses related to the restaurant
business.

 

2.Oil and gas exploration activities in Sevier, Beaver and Iron counties of
Utah, in the area of the overlapping Hingeline and Permian/Triassic
Microbialites oil plays of Central and Southwest Utah.

 

3.Transactions that are or will be presented to the Company by Executive or
others with respect to which as of the date of this Agreement Executive has
existing contracts to receive compensation from third parties, the full details
of which shall be fully disclosed to the Company’s Chief Executive Officer and
Compensation Committee prior to the time of presentation.

 



14

 

 

Schedule B

 

Form of Confidential Severance and Release Agreement

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) ________________ (“Executive”) and (ii) ___________________ (the “Company”).
Executive and the Company are referred to individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Executive’s employment with the Company ended effective [DATE];

 

WHEREAS, the Parties wish to resolve fully and finally potential disputes
regarding Executive’s employment with the Company; and

 

WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:

 

TERMS

 

1.       Separation and Effective Date. Executive’s last day of employment with
the Company was [DATE] (the “Separation Date”). This Agreement shall become
effective on the eighth day after Executive signs this Agreement (the “Effective
Date”), so long as Executive does not revoke this Agreement pursuant to
Paragraph 6(g) below. Executive must elect to execute this Agreement within
seventy-five (75) days of the Separation Date. In the event Executive does not
sign the Agreement within the seventy-five day period, the terms of this
Agreement are null and void and without effect.

 

2.       Consideration.

 

a.        After the Effective Date, and on the express condition that Executive
has not revoked this Agreement, (i) the Company will pay Executive a lump sum
severance payment in an amount equal to six (6) months of Executive’s Base
Salary in effect immediately prior to Executive’s last date of employment, less
applicable withholdings and deductions; and (ii) to the extent applicable,
immediate and full vesting of and lifting of restrictions on any unvested shares
included in the 2012 Equity Incentive Plan.

 

b.         Reporting of and withholding on any payment under this Paragraph for
tax purposes shall be at the discretion of the Company in conformance with
applicable tax laws. If a claim is made against the Company for any additional
tax or withholding in connection with or arising out of any payment pursuant to
subparagraph (a) above, Executive shall pay any such claim within thirty (30)
days of being notified by the Company and agrees to indemnify the Company and
hold it harmless against such claims, including, but not limited to, any taxes,
attorneys’ fees, penalties, and/or interest, which are or become due from the
Company.

 



15

 

 

3.       General Release.

 

a.         Executive, for Executive and for Executive’s affiliates, successors,
heirs, subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases and discharges the Company and each of its predecessors, successors,
parents, subsidiaries, affiliates, and assigns and each of their respective
officers, directors, principals, shareholders, board members, committee members,
employees, agents, and attorneys from any and all claims, actions, liabilities,
demands, rights, damages, costs, expenses, and attorneys’ fees (including, but
not limited to, any claim of entitlement for attorneys’ fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorneys’ fees) of every kind and description from the beginning of time
through the Effective Date (the “Released Claims”).

 

b.        The Released Claims include, but are not limited to, those which arise
out of, relate to, or are based upon: (i) Executive’s employment with the
Company or the termination thereof; (ii) statements, acts, or omissions by the
Parties whether in their individual or representative capacities; (iii) express
or implied agreements between the Parties, (except as provided herein) and
claims under any severance plan; (iv) any stock or stock option grant,
agreement, or plan; (v) all federal, state, and municipal statutes, ordinances,
and regulations, including, but not limited to, claims of discrimination based
on race, color, national origin, age, sex, sexual orientation, religion,
disability, veteran status, whistleblower status, public policy, or any other
characteristic of Executive under the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as amended), the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act or any other federal, state, or municipal law prohibiting discrimination or
termination for any reason; (vi) state and federal common law; (vii) the failure
of this Agreement, or of any other employment, severance, profit sharing, bonus,
equity incentive or other compensatory plan to which Executive and the Company
are or were parties, to comply with, or to be operated in compliance with,
Internal Revenue Code Section 409A, or any similar provision of state or local
income tax; and (viii) any claim which was or could have been raised by
Executive.

 

4.       Unknown Facts. This Agreement includes claims of every nature and kind,
known or unknown, suspected or unsuspected. Executive hereby acknowledges that
Executive may hereafter discover facts different from, or in addition to, those
which Executive now knows or believes to be true with respect to this Agreement,
and Executive agrees that this Agreement and the releases contained herein shall
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery thereof.

 

5.       No Admission of Liability. The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.

 



16

 

 

6.       Warranties. Executive warrants and represents as follows:

 

a.         Executive has read this Agreement, and Executive agrees to the
conditions and obligations set forth in it.

 

b.         Executive voluntarily executes this Agreement (i) after having been
advised to consult with legal counsel, (ii) after having had opportunity to
consult with legal counsel, and (iii) without being pressured or influenced by
any statement or representation or omission of any person acting on behalf of
the Company including, without limitation, the officers, directors, board
members, committee members, employees, agents, and attorneys for the Company.

 

c.         Executive has no knowledge of the existence of any lawsuit, charge,
or proceeding against the Company or any of its officers, directors, board
members, committee members, employees, successors, affiliates, or agents arising
out of or otherwise connected with any of the matters herein released. Subject
to the provisions of Paragraph 13 below, in the event that any such lawsuit,
charge, or proceeding has been filed, Executive immediately will take all
actions necessary to withdraw or terminate that lawsuit, charge, or proceeding.

 

d.         Executive has not previously disclosed any information which would be
a violation of the confidentiality provisions set forth below if such disclosure
were to be made after the execution of this Agreement.

 

e.         Executive has full and complete legal capacity to enter into this
Agreement.

 

f.          Executive has had at least twenty-one (21) days in which to consider
the terms of this Agreement. In the event that Executive executes this Agreement
in less time, it is with the full understanding that Executive had the full
twenty-one (21) days if Executive so desired and that Executive was not
pressured by the Company or any of its representatives or agents to take less
time to consider the Agreement. In such event, Executive expressly intends such
execution to be a waiver of any right Executive had to review the Agreement for
a full twenty-one (21) days.

 

g.         Executive has been informed and understands that (i) to the extent
that this Agreement waives or releases any claims Executive might have under the
Age Discrimination in Employment Act, Executive may rescind Executive’s waiver
and release within seven (7) calendar days of Executive’s execution of this
Agreement and (ii) any such rescission must be in writing and e-mailed and hand
delivered to [NAME AND CONTACT INFO], within the seven-day period.

 

h.         Executive admits, acknowledges, and agrees that (i) Executive is not
otherwise entitled to the amount set forth in Paragraph 2 and (ii) that amount
is good and sufficient consideration for this Agreement.

 



17

 

 

i.          Executive admits, acknowledges, and agrees that Executive has been
fully and finally paid or provided all wages, compensation, vacation, bonuses,
stocks, stock options, or other benefits from the Company which are or could be
due to Executive under the terms of Executive’s employment with the Company, or
otherwise.

 

7.       Confidential Information.

 

a.         Except as herein provided, all discussions regarding this Agreement,
including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached shall be kept confidential by Executive from all persons and entities
other than the Parties to this Agreement. Executive may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments; (ii) for the purpose of enforcing any term of this
Agreement; or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders. Otherwise, in response to inquiries about Executive’s
employment and this matter, Executive shall state, “My employment with the
Company has ended” and nothing more.

 

b.         Executive shall not use, nor disclose to any third party, any of the
Company’s business, personnel, or financial information that Executive learned
during Executive’s employment with the Company. Executive hereby expressly
acknowledges that any breach of this Paragraph 7 shall result in a claim for
injunctive relief and/or damages against Executive by the Company, and possibly
by others.

 

8.       Section 409A. This Agreement is intended to comply with Section 409A of
the Code and Treasury Regulations promulgated thereunder (“Section 409A”) and
shall be construed accordingly. It is the intention of the Parties that payments
or benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed. Executive shall, at the request of the Company, take any
reasonable action (or refrain from taking any action), required to comply with
any correction procedure promulgated pursuant to Section 409A. Each payment to
be made under this Agreement shall be a separate payment, and a separately
identifiable and determinable payment, to the fullest extent permitted under
Section 409A.

 

9.       Non-Disparagement. Executive agrees not to make to any person any
statement that disparages the Company or reflects negatively on the Company,
including, but not limited to, statements regarding the Company’s financial
condition, employment practices, or officers, directors, board members,
committee members, employees, successors, affiliates, or agents.

 



18

 

 

10.     Cooperation. Executive agrees to cooperate with and assist the Company
with any investigation, lawsuit, arbitration, or other proceeding to which the
Company is subjected. Executive will make Executive available for preparation
for, and attendance of, hearings, proceedings or trial, including pretrial
discovery and trial preparation. Executive further agrees to perform all acts
and execute any documents that may be necessary to carry out the provisions of
this Paragraph 10.

 

11.     Return of Property and Information. Executive represents and warrants
that, prior to Executive’s execution of this Agreement, Executive will return to
the Company any and all property, documents, and files, including any documents
(in any recorded media, such as papers, computer disks or other data storage
devices, copies, photographs, maps, transparencies, and microfiche) that relate
in any way to the Company or the Company’s business. Executive agrees that, to
the extent that Executive possesses any files, data, or information relating in
any way to the Company or the Company’s business on any personal computer,
Executive will delete those files, data, or information (and will retain no
copies in any form). Executive also will return any tools, equipment, calling
cards, credit cards, access cards or keys, any keys to any filing cabinets,
vehicles, vehicle keys, and all other property in any form prior to the date
Executive executes this Agreement.

 

12.     No Application. Executive agrees that Executive will not apply for any
job or position as an employee, consultant, independent contractor, or
otherwise, with the Company or its subsidiaries or affiliates. Executive
warrants that no such applications are pending at the time this Agreement is
executed.

 

13.     Administrative Proceedings. Executive acknowledges and understands that
this Agreement does not prohibit or prevent Executive from filing a charge with
a federal agency, including the Equal Employment Opportunity Commission (the
“EEOC”) or equivalent state agency or from participating in a federal or state
agency investigation. Notwithstanding the foregoing, Executive waives any right
to any monetary recovery should any party, including, without limitation, any
federal, state or local governmental entity or administrative agency, pursue any
claims on Executive’s behalf arising out of, relating to, or in any way
connected with the Released Claims.

 

14.     Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Executive against the
Company shall not constitute a defense to enforcement by the Company.

 

15.     Assignments. The Company may assign its rights under this Agreement. No
other assignment is permitted except by written permission of the Parties.

 

16.     Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.

 



19

 

 

17.     Survival of Restrictive Covenants and Other Provisions. Executive and
the Company are parties to an Executive Employment Agreement dated as of [DATE]
(the “Employment Agreement”). The Parties expressly acknowledge and agree that
notwithstanding Paragraph 18 of this Agreement, Sections 8 (Non-Competition;
Non-Solicitation; Anti-Raiding), 9 (Confidential Information), 10 (Equitable
Remedies), and Sections 13-20 (to the extent required to interpret, enforce, and
give effect to Sections 8, 9, and 10) of the Employment Agreement will continue
in full force and effect; provided, however, that any provisions of the
Employment Agreement that expire by their terms shall no longer have any force
or effect.

 

18.     Entire Agreement. Except as provided in Paragraph 17, this Agreement is
the entire agreement between the Parties. Except as provided herein, this
Agreement supersedes any and all prior oral or written promises or agreements
between the Parties. Executive acknowledges that Executive has not relied on any
promise, representation, or statement other than those set forth in this
Agreement. This Agreement cannot be modified except in writing signed by all
Parties.

 

19.     Interpretation. The determination of the terms of, and the drafting of,
this Agreement has been by mutual agreement after negotiation, with
consideration by and participation of all Parties. Accordingly, the Parties
agree that rules relating to the interpretation of contracts against the drafter
of any particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.

 

20.     Choice of Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to its conflict of laws rules. Venue shall be in the Colorado state or federal
courts.

 

21.     Waiver. The failure of any Party to insist upon strict performance of
any of the terms or conditions of this Agreement shall not constitute a waiver
of any of such Party’s rights hereunder.

 

22.     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

[Signature Page Follows]

 



20

 

 

IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.

 



EXECUTIVE                     ●     Date         THE COMPANY                    
●     Date By:       Title:      

 

 

 

21



 

